PER CURIAM.
A rehearing has been requested urging among other errors that we erred in computing delinquency of the promissory note based upon our conclusion that the note required monthly payments plus an annual interest payment.
Our original judgment contains a typographical error in that we said the monthly payments were $225.00 per month when in fact the true figure was $255.00 per month. We used the correct figure in our computations.
It is now urged that the proper interpretation of the note calls for monthly payments of $255.00 which include interest. Assuming, but not deciding, that this is correct, we have recomputed the status of the note on that basis, and we find the note *843would still be delinquent at the end of the fourth year and thereafter. Additionally, we note that under either interpretation of the payment schedule, our computation of principal and interest due and owing on April 14, 1969, is the same.
The rehearing is denied.